                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                      Cause No. CR 15-46-GF-BMM
                                                          CV 19-30-GF-BMM
              Plaintiff/Respondent,

       vs.                                    ORDER DENYING § 2255 MOTION
                                               AND GRANTING CERTIFICATE
 SCOTT MITCHELL BUMMER,                            OF APPEALABILITY

              Defendant/Movant.


      This case comes before the Court on Defendant/Movant Scott Mitchell

Bummer’s motion to vacate, set aside, or correct his sentence, pursuant to 28

U.S.C. § 2255. Bummer is a federal prisoner proceeding pro se.

      The Court ordered Bummer’s three court-appointed attorneys to submit

affidavits responding to Bummer’s allegations about plea bargaining on September

23, 2019. See Order (Doc. 211) at 2; Counsel Resps. (Docs. 212, 213, 214).

Bummer has replied to the responses filed by his former counsel (Doc. 215).

                               I. Preliminary Review

      The Court first must determine whether “the motion and the files and

records of the case conclusively show that the prisoner is entitled to no relief.” 28

U.S.C. § 2255(b); see also Rule 4(b), Rules Governing Section 2255 Proceedings

for the United States District Courts. A petitioner “who is able to state facts

                                          1
showing a real possibility of constitutional error should survive Rule 4 review.”

Calderon v. United States Dist. Court, 98 F.3d 1102, 1109 (9th Cir. 1996)

(“Nicolas”) (Schroeder, C.J., concurring) (referring to Rules Governing § 2254

Cases). The Court should “eliminate the burden that would be placed on the

respondent by ordering an unnecessary answer.” Advisory Committee Note

(1976), Rule 4, Rules Governing § 2254 Cases, cited in Advisory Committee Note

(1976), Rule 4, Rules Governing § 2255 Proceedings.

                                  II. Background

       A. Summary of the Investigation

       This summary describes evidence presented at the suppression hearing and

at trial. It is not intended to encompass all the evidence and does not find facts to

be true or false.

       In the spring of 2015, detectives and undercover officers with a drug

interdiction task force were investigating Tony Amato’s drug trafficking activity in

Great Falls, Montana. Authorities believed that someone in Helena supplied

Amato with drugs. Based on this information, Detective McDuffie obtained a

federal search warrant that authorized the task force to track Amato’s location up

until April 3, 2015, by monitoring his cell phone “pings.” See Sealed Application

and Warrant (Docs. 1, 1-1, 1-2, 1-3) & Warrant (Doc. 2), In the Matter of the

Search of Information Regarding the Location of Cellular Telephone Number, No.

                                          2
MJ 15-08-GF-JTJ (D. Mont. Mar. 26, 2015);1 see also 1 Suppression Hr’g Tr.

(Doc. 85) at 60:12–62:10 (Det. Kruse). The detectives only monitored pings that

may have indicated that Amato had traveled from Great Falls to Helena.

       The task force tracked Amato’s phone on April 1,2015, to a Helena business

called Montana Fluid Power. Bummer owned Montana Power Fluid. Amato

traveled to a rural residence east of Helena on April 4, 2015. One detective,

McDuffie, recognized the location as Bummer’s home. Another detective, Kruse,

recognized Bummer’s name from other investigations. See 1 Suppression Hr’g Tr.

(Doc. 85) at 17:7–21:1 (Kruse), 83:16–85:12, 92:13–93:11 (Det. McDuffie).

       On April 11, 2015—more than one week after the tracking warrant had

expired—Amato traveled from Great Falls to Bummer’s home in Helena. Amato

then drove to an unidentified location in Helena, and later returned to Bummer’s

house. Amato next stopped at a gas station and, near Holter Lake, picked up a boat

before returning to Great Falls. Authorities surveilled Amato by helicopter and

tracked him by cell phone pings, but law enforcement officers did not know his

location at all times during the trip. Amato later testified at trial about where he

went and when. See id. at 25:11–26:11 (Kruse); 2 Trial Tr. (Doc. 201) at 11:1–

21:23, 24:6–24:12 (Air Interdiction Agent Dascoulias), 47:15–56:23 (Amato).


       1
         A court may take judicial notice of its own records. See, e.g., Rand v. Rowland, 154
F.3d 952, 961 (9th Cir. 1998) (en banc); United States v. Wilson, 631 F.2d 118, 119 (9th Cir.
1980).
                                               3
      Montana highway patrol officers stopped Amato as he traveled on Interstate

15 near Ulm. The officers searched Amato and found 110.3 grams of

methamphetamine of 97.8% purity, or 107.8 grams of actual methamphetamine.

See 2 Trial Tr. at 57:2–60:5 (Amato), 134:25–135:11 (forensic chemist

Huntington). Amato told detectives that he had gotten the methamphetamine “in

Helena from a guy named Scott.” Amato identified a photograph of Bummer as

“Scott.” See 1 Suppression Hr’g Tr. at 29:23–30:8 (Kruse).

      Based on Amato’s statements and other information, see Br. in Supp. of

Mot. to Suppress Ex. 1 (Doc. 52-1) (Application and Warrant); 1 Suppression Hr’g

Tr. (Doc. 85) at 100:2–104:21 (McDuffie), officers detained Bummer and executed

search warrants at his house and business on April 12, 2015. Officers found a

scale, plastic bags, and a safe in Bummer’s bedroom. Inside the locked safe,

officers found a loaded revolver, another handgun, more than $7,000 in cash, a list

of names and phone numbers, and 120.6 grams of methamphetamine of 98%

purity, or 118.1 grams of actual methamphetamine. See 2 Trial Tr. (Doc. 201) at

100:7–101:7, 106:17–120:9 (Det. Hinchman), 136:13–137:6 (Huntington).

      B. Procedural History

      A grand jury indicted Bummer and Amato on August 21, 2015, on one count

of conspiring to distribute and possess with intent to distribute 50 grams or more of

actual methamphetamine in violation of 21 U.S.C. § 846 (Count 1), and one count

                                          4
of possessing 50 or more grams of actual methamphetamine with intent to

distribute it in violation of 21 U.S.C. § 841(a)(1) (Count 2). See Indictment (Doc.

1) at 2–3. Due to the amount and type of drug alleged, conviction on either count

would have subjected Bummer to a ten-year mandatory minimum sentence and a

maximum sentence of life in prison. See 21 U.S.C. § 841(b)(1)(A)(viii).

      Amato pled guilty to a lesser charge of possessing five or more grams of

actual methamphetamine with intent to distribute it on September 29, 2015. The

lesser charge subjected Amato to a mandatory minimum sentence of five years and

a maximum of 40 years in prison. See Minutes (Doc. 37); Superseding

Information (Doc. 35); 21 U.S.C. § 841(b)(1)(B)(viii).

      The grand jury handed down a superseding indictment on October 23, 2015.

The superseding indictment added a third count that charged Bummer with

possessing firearms in furtherance of drug trafficking in violation of 18 U.S.C. §

924(c)(1)(A) (Count 3). If convicted on Count 3, Bummer would have faced at

least five years in prison, to run consecutively to any other term. See 18 U.S.C. §

924(c)(1)(A)(i), (D)(ii).

      Bummer moved to suppress the fruits of the search of his home on

November 10, 2015. He argued that the warrant application contained false

information and omitted adverse information about a confidential informant’s

credibility. After hearing two and a half hours of testimony, hosting a half-hour

                                         5
phone conference discussing how to conduct the remainder of the hearing, and

taking about 80 more minutes of ex parte testimony by government witnesses,2 the

Court denied the motion. See Minutes (Docs. 63, 66, 69); 2 Suppression Hr’g Tr.

(Doc. 86) at 12:20–16:4.

       A little over a year later, following a substitution of counsel, an evaluation of

Bummer’s competency, and another substitution of counsel, trial commenced on

December 12, 2016. See Orders (Docs. 98, 104, 119); Minutes (Doc. 112, 118,

150). The jury deliberated for about two and a half hours before on December 13,

2016, finding Bummer guilty on all counts and responsible, on Counts 1 and 2, for

50 or more grams of actual methamphetamine. See Minutes (Doc. 154); Verdict

(Doc. 160) at 1–3. Regarding forfeiture, the jury found by a preponderance of the

evidence that Bummer had obtained the cash in the safe from drug trafficking and

that Bummer had used some of the firearms found in or near the safe to facilitate

drug trafficking. See Forfeiture Verdict (Doc. 163) at 1–3.

       The Court adopted the presentence report without change. With a total

offense level of 32 and a criminal history category of I, Bummer’s advisory

guideline range was 121 to 151 months on Counts 1 and 2. With a downward



       2
          Transcripts of ex parte hearings are filed under seal, as the ex parte portion of this
hearing was (Doc. 87). For unknown reasons, the docket entry corresponding to the transcript
was also sealed. That is not the Court’s usual practice. At oral argument on direct appeal, the
parties and the appellate court appeared to believe no record was taken at the ex parte hearing.
The Court makes a record of every hearing. See Fed. R. Crim. P. 12(f).
                                                6
variance, the Court sentenced Bummer on Counts 1 and 2 to 120 months, the

statutory mandatory minimum, plus a consecutive 60-month mandatory minimum

on Count 3, for a total prison term of 180 months, to be followed by a five-year

term of supervised release. See Statement of Reasons (Doc. 187) §§ I(A), III;

Minutes (Doc. 184); Judgment (Doc. 186) at 2-3.

      Bummer appealed. He challenged the denial of his suppression motion and

his exclusion from the phone conference held between the two evidentiary hearings

on the motion. The Ninth Circuit rejected his arguments and affirmed his

conviction. See 9th Cir. Mem. Disp. (Doc. 204) at 2-3, United States v. Bummer,

No. 17-30046 (9th Cir. July 20, 2018).

      Bummer’s conviction became final when the United States Supreme Court

denied his petition for writ of certiorari on November 5, 2018. See Clerk Letter

(Doc. 207) at 1; Gonzalez v. Thaler, 565 U.S. 134, 150 (2012). He timely filed his

§ 2255 motion on April 1, 2019. See 28 U.S.C. § 2255(f)(1); Houston v. Lack, 487

U.S. 266, 276 (1988); Mot. § 22255 (Doc. 208) at 5 ¶ C.

                             III. Claims and Analysis

      Most of Bummer’s claims allege that his counsel provided ineffective

assistance in various respects. At this stage of the proceedings, Bummer must

allege facts sufficient to support inferences that counsel’s performance fell outside

the wide range of reasonable professional assistance, see Strickland v. Washington,

                                          7
466 U.S. 668, 687–88 (1984), and that, but for counsel’s unprofessional

performance, he had a reasonable probability of obtaining a better outcome, id. at

694. The Court addresses separately each claim raised by Bummer.

              A. Amato’s Phone, Pings, and Helicopter Surveillance

       Bummer alleges that the officers illegally collected cell-phone “ping”

information. He argues that he had standing to challenge the tracking because the

pings led to him. He also refers to the time limitation contained in the warrant, and

he suggests that “[a] Court Order is not a search warrant.” See Mem. at 273 (citing

Carpenter v. United States, __ U.S. __, 138 S. Ct. 2206 (2018)); see also

Carpenter, 138 S. Ct. at 2221–23. Bummer also mentions that Amato’s passenger

eluded charges.

       United States Magistrate Judge John Johnston issued a search warrant, not

an order, authorizing the task force to track Amato’s pings on or before April 3,

2015. See Warrant (Doc. 2), In the Matter of the Search of Information Regarding

the Location of Cellular Telephone Number, No. MJ 15-08-GF-JTJ (D. Mont. Mar.

26, 2015) (sealed). Bummer’s counsel attached the warrant application as a sealed

exhibit to the brief supporting his motion to suppress. See Br. in Supp. of Mot. to



       3
         The Court’s electronic filing system serially numbers each page of a document. Those
page numbers are cited in this Order. Bummer numbered some of his pages with lower-case
Roman numerals and others with Arabic numerals and also skipped one page number. The
Court’s numbers add 12 to Bummer’s Arabic numbers, e.g., the Court’s page 25 is Bummer’s
page 13.
                                              8
Suppress Ex. 4 (Doc. 53-2) (filed under seal). The officers needed no additional

warrant to relay location information to the helicopter or to follow Amato to where

the pings led.

      Bummer appears to be correct about the expiration of Judge Johnston’s

warrant. Bummer lacks any legally cognizable claim, however, to the protection of

the warrant’s time limits. See United States v. Lopez-Cruz, 730 F.3d 803, 807 (9th

Cir. 2013) (explaining elements of standing to seek suppression). Bummer alleges

no fact to suggest that he possessed a property interest in Amato’s phone or its

pings. See id. (quoting United States v. Padilla, 508 U.S. 77, 82 (1993) (per

curiam) (disavowing “co-conspirator exception” to limitations on Fourth

Amendment standing)). Bummer alleges no fact to suggest that he possessed a

subjective expectation that the location of Amato’s phone would remain private.

See id. (quoting Katz v. United States, 389 U.S. 347, 361 (1967) (Harlan, J.,

concurring)). Bummer certainly had a reasonable expectation of privacy in the

curtilage and interior of his home. No government agent breached the curtilage.

      To recognize Bummer’s standing to contest the tracking of Amato’s pings,

the Court would have to conclude that Bummer possessed both a subjective and an

objectively reasonable expectation of privacy in the geographic location and

identification of his house. Assuming one can reasonably expect privacy in the

existence of a place, Bummer alleges no fact to suggest that he entirely concealed

                                          9
his home from view or that he received no mail or services there. A task force

detective testified that he had long known where Bummer lived. See 1

Suppression Hr’g Tr. (Doc. 85) at 83:16–84:15. Nothing in the record or in

Bummer’s current allegations supports an inference that Bummer might have

established standing to challenge the tracking of Amato’s pings and location.

      Bummer refers to Amato’s passenger’s “release from State charges.” See

Mem. at 19. Bummer provides no reason to infer either that she was released for

reasons pertinent to him or that someone else’s release from state charges

establishes that his own counsel provided ineffective assistance in a federal case.

      None of Bummer’s claims support an inference either that counsel

performed unreasonably or that Bummer had a reasonable probability of a better

outcome. Bummer’s allegations fail to meet either prong of the Strickland test.

The Court denies all claims suggesting Bummer’s rights were violated by tracking

Amato’s pings, by relaying information to the helicopter, and by using all the

information to connect Bummer to Amato. See Mem. at 19, 22, 27.

      B. Bummer’s Arrest

      Bummer asserts that the officers lacked probably cause to arrest him. He

objects that this illegal arrest supported the search of his phone, the impoundment

of his truck, and his interrogation. See Mem. at 17–18. The Court will assume, for

present purposes, that Bummer’s detention ripened into an arrest and that the arrest

                                         10
lacked probable cause. The exclusionary rule “applies to any ‘fruits’ of a

constitutional violation—whether such evidence be tangible, physical material

actually seized in an illegal search, items observed or words overheard in the

course of the unlawful activity, or confessions or statements of the accused

obtained during an illegal arrest and detention.” United States v. Crews, 445 U.S.

463, 470 (1980).

      Bummer identifies no evidence or statement that the officers obtained from

his phone, truck, or interrogation and used against him at trial. A detective

testified that “the individuals who were speaking to Mr. Bummer” at the time of

the search “asked if we could have the code or the key to get into the safe.”

Bummer “denied access.” See Mem. at 19; 2 Trial Tr. at 108:13–108:23. No one

testified that Bummer knew the code or had a key. The detectives could ask, and

Bummer could decline. No legal basis for suppression of his decision not to

provide a code or key emerges from the record. And, at any rate, any potentially

incriminating implication of Bummer’s reticence paled in comparison to what a

detective found when he pried open the safe. See, e.g., 2 Trial Tr. at 110:3–111:14.

      Bummer was “not himself a suppressible ‘fruit’” of an unlawful arrest. The

assumed “illegality of his detention cannot deprive the Government of the

opportunity to prove his guilt through the introduction of evidence wholly

untainted by the police misconduct.” Crews, 445 U.S. at 474. Buumer fails to meet

                                         11
either prong of the Strickland test. The Court denies this claim. See Mem. at 17–

18, 26.

      C. Superseding Indictment

      Bummer contends that the superseding indictment adding the charge under

18 U.S.C. § 924(c) “was used to coerce Petitioner not to proceed to a Franks

hearing and motion to suppress.” Mem. at 26. This type of “coercion” does not

violate the Constitution. See, e.g., Brady v. United States, 397 U.S. 742, 755

(1970) (“[A] plea of guilty is not invalid merely because entered to avoid the

possibility of a death penalty.”); United States v. Seng Chen Yong, 926 F.3d 582,

591–92 (9th Cir. 2019) (holding that United States’ promise not to prosecute

defendant’s son if defendant pled guilty was not unconstitutionally coercive

because probable cause supported charge against defendant’s son).

      Bummer fails to meet either prong of the Strickland test. The Court denies

this claim. Mem. at 26.

      D. Witnesses and Manner of Proceeding at the Suppression Hearing

      Bummer points out that “no record” of the ex parte portion of the hearing on

December 10, 2015, remains available to him. See Mem. at 20. The Court sealed

the hearing and conducted it an ex parte manner. As a result, the transcript likewise

is sealed and ex parte.

      The hearing did not end “[w]ithout any testimony.” See id. A record of the

                                         12
testimony exists. Two detectives testified ex parte based on the controlling case

law that allows the Court to decide whether the identity of a confidential informant

should be disclosed to Bummer. The Court relied on this testimony in finding that

knowing the person’s identity would not enable Bummer to show that the warrant

application contained material falsehoods or omissions. See 2 Suppression Hr’g

Tr. (Doc. 86) at 12:20–13:10. The informant’s identity remains confidential. The

ex parte proceeding did not violate Bummer’s rights. See United States v. Napier,

436 F.3d 1133, 1136–39 (9th Cir. 2006).

      Bummer contends that the United States and his counsel violated his rights

to confrontation and due process by failing to call Amato to testify at the

suppression hearing. See Mem. at 20–21, 30. Bummer’s suppression claim

addressed whether the officer who applied for the search warrant knew specific

exculpatory or impeaching information and yet deliberately omitted it from the

warrant application. See Br. in Supp. of Mot. to Suppress (Doc. 52) at 2; see

Franks v. Delaware, 438 U.S. 154, 155–56 (1978).

      Counsel asserted, and Bummer continues to assert, that Amato was under the

influence of methamphetamine when he identified Bummer as the person who sold

him methamphetamine. Law enforcement witnesses testified about what they

knew, what they inferred or should have inferred, and what they conveyed to other

officers. See, e.g., 1 Suppression Hr’g Tr. (Doc. 85) at 28:9–29:22, 109:2–111:7; 2

                                         13
Suppression Hr’g Tr. (Doc. 86) at 13:11–18. Bummer’s counsel also asked the

Court to review the lengthy video of Amato’s interview. The Court reviewed it.

See 1 Suppression Hr’g Tr. (Doc. 85) at 66:22–67:11; 2 Suppression Hr’g Tr.

(Doc. 86) at 11:8–20, 13:11–13:16. The video demonstrated what the officers saw

and heard from Amato. The officers’ information and conduct represented the

crucial issue. Amato could not have testified about what the officers knew or

should have known. Neither the United States nor Bummer’s counsel violated

Bummer’s rights by failing to call Amato to testify.

      Bummer claims that his absence from the phone conference on December 8,

2015, violated his right to be present. His arguments suggest that he believes

Amato testified at the phone conference. See Mem. at 21–22. No one testified at

the phone conference. See Minutes (Doc. 66); Telephonic Conf. Tr. (Doc. 197) at

1–16. The Ninth Circuit decided this issue against Bummer on appeal. See Mem.

Disp. (Doc. 204) at 2. No evidence or allegation supports an inference that

Bummer’s presence had “a relation, reasonably substantial, to the fullness of his

opportunity to defend against the charge.” Snyder v. Massachusetts, 291 U.S. 97,

105–06 (1933). Bummer presents no reason to deviate from the law of the case.

See United States v. Jingles, 702 F.3d 494, 498, 503 (9th Cir. 2012).

      None of Bummer’s claims supports an inference either that counsel

performed unreasonably or that Bummer had a reasonable probability of a better

                                        14
outcome. Bummer has failed to meet either prong of the Strickland. The Court

denies all claims relating to the suppression hearing. See Mem. at 20–22, 30.

      E. Decisions for Counsel vs. Decisions for Client

      Bummer objects to his counsel having made certain decisions without

consulting him. The client decides the overall objective of the defense as well as

whether to proceed with counsel or without counsel, whether to plead guilty or

stand trial, whether to testify at trial, whether to concede guilt, and whether to

appeal. Counsel determines how to achieve the objectives defined by the client.

See, e.g., McCoy v. Louisiana, __ U.S. __, 138 S. Ct. 1500, 1508–09 (2018).

Counsel provides ineffective assistance if failing to consult with the client proves

both unreasonable and prejudicial to the client. See, e.g., Gonzalez v. United

States, 553 U.S. 242, 248 (2008) (quoting New York v. Hill, 528 U.S. 110, 114–15

(2000)).

      Counsel does not provide ineffective assistance when he reasonably believes

that the client might not be able to make rational decisions and moves for a

competency evaluation to decide the matter, even if the result would be to waive a

speedy trial argument for dismissal. See, e.g., Mem. at 23; Vermont v. Brillion,

556 U.S. 81, 90–91 (2009); United States v. Kaczynski, 239 F.3d 1108, 1112 (9th

Cir. 2001).

      Bummer’s allegations that counsel read grand jury transcripts, see Mem. at

                                          15
23, and (yet) failed to request them, see Mem. at 26, 32, do not support an

inference that counsel acted unreasonably or that a different outcome was

realistically possible. To the extent Bummer believes the indictment or

superseding indictment were predicated on hearsay, see, e.g., Sentencing Tr. (Doc.

203) at 15:23–16:3, the law permits hearsay testimony before a grand jury, see

Costello v. United States, 350 U.S. 359, 363–64 (1956), followed in Kaley v.

United States, 571 U.S. 320, 328, 338–39 (2014).

      Bummer claims that his counsel “admits that he should have moved to

suppress the firearms.” Mem. at 24. Counsel filed a suppression motion. If it had

been granted, the firearms and everything else found in Bummer’s home would

have been excluded. Bummer fails to identify a firearm-specific argument for

suppression. The record suggests none. Bummer also claims without explanation

that counsel should have sought a continuance. See Mem. at 24.

      Bummer’s allegations fail to meet either prong of the Strickland test. The

Court denies all allegations relating to decisions made by counsel without

Bummer’s input or consent. See Mem. at 23, 24, 26, 32.

      F. Plea Negotiations

      Bummer alleges that “at no time did Counsels inform and apprise Petitioner

Bummer of the benefits [of] pleading guilty or accepting a plea offer.” Mot. §

2255 (Doc. 208) at 4. He states that he would have pled guilty if counsel had

                                         16
adequately explained the “actual consequences,” id. at 5, of conviction at trial. See

also Mem. (Doc. 209) at 13–16.

       Bummer refused to give serious consideration to plea offers. This refusal

caused two of Bummer’s counsel, and even the prosecutor, to question Bummer’s

competence to assist in his own defense.4 See Hoovestal Mem. Oct. 8, 2015 (Doc.

96-1 at 43); Competency Hr’g Tr. (Doc. 198) at 55:7–58:7, 60:9–62:25. His third

counsel, aware of Hoovestal’s and Holden’s doom, relayed to Bummer a fourth

plea offer, but made no recommendation about it in order to let Bummer see that

he was taking time to investigate the facts and law and “develop a trust

relationship” that might support his later recommendations about the fifth and sixth

plea offers. See Donovan Resp. (Doc. 214) at 4 ¶ 1(b). This appeal did not work.

See id. at 5 ¶ 2(c), 6 ¶ 3(c), 7 ¶ 4.

       To address any lingering possibility that counsel did not relay the

prosecution’s numerous plea offers to Bummer, the Court ordered the three

counsel serially appointed to represent him to respond. The Court asked each to


       4
          The evaluator, Dr. Miriam Kissin, noted that an assessment of Bummer’s competency
required her to determine whether he had a psychiatric illness and, if so, whether it contributed to
the problems counsel believed he was experiencing in understanding the case. See Competency
Hr’g Tr. (Doc. 198) at 46:23–47:5. She concluded he did not have a psychiatric illness, so the
quality of his “conceptualization of what would happen in court”—or, to put it in terms of
counsel’s concern, whether Bummer was capable of making good decisions instead of bad
decisions—was not up to her to say. See id. at 47:24–48:7. In fact, when Bummer told Dr.
Kissin he intended to “throw all his cards on the trial,” see id. at 48:13–21, he accurately
described one of his options as well as the nature of the decision he was making, see id. at
48:24–49:14.
                                                17
say “whether they explained to Bummer the [United States’] offers[,] . . . what

course of action they recommended, and what they recall about Bummer’s

decision.” Order (Doc. 211) at 1–2.

       Each attorney responded in detail. In summary form, on November 30,

2015,5 Hoovestal told Bummer:

       [A]ttached is the Government’s final offer for resolution. . . .
       Basically it is an offer to plead to the mandatory minimum of 5-years.
       . . . If you reject this offer and lose the suppression issue, then the
       Government’s offer will be to plead to the conspiracy which holds a
       mandatory minimum 10-year sentence. . . . You could, on the other
       hand, lose at trial. In that case you would receive a mandatory
       minimum 15 year sentence—10 years on Count 1 and a consecutive 5
       years on Count 3.

Hoovestal Letter (Doc. 213-3) at 1.

       Counsel Holden stated:6

       Mr. Bummer was informed throughout my representation that if he
       proceeded to trial, I believed he would be convicted and spend a
       minimum of fifteen (15) years in jail. I specifically informed him that
       the AUSA would entertain an offer that would allow him to plead
       guilty and only spend five (5) years, binding, if he would authorize the
       plea negotiations. He refused to provide such authorization, and our
       communication broke down and I withdrew because Mr. Bummer was
       adamant on proceeding to trial in spite of my conclusion that he would
       be found guilty and that I could negotiate a five (5) year plea.




       5
          Hoovestal says the date on the letter, November 3, is a typographical error, and the
correct date was November 30. See Hoovestal Resp. (Doc. 213) at 5 ¶ 10 n.1.
        6
          Bummer states that he did not receive a copy of Holden’s response. The document
shows that it was served on him. See Holden Resp. (Doc. 214) at 3. The clerk will provide
another copy with this Order.
                                               18
Holden Resp. (Doc. 214) at 1–2.

      And on November 29, 2016, two weeks before trial, counsel Donovan wrote

to Bummer:

      So your choice is as follows:
      GO TO TRIAL:              15 year (minimum) in prison

      PLEAD GUILTY:              6 years (or less) in prison

      In my opinion, you are taking a big risk by going to trial because,
      based only on the evidence found in your safe (meth, guns, cash and
      scale), the jury will convict you.

Donovan Letter (Doc. 212-2) at 1 (bold text in original). Donovan recalls that

Bummer responded to this offer—the government’s sixth—by counteroffering to

plead guilty to a misdemeanor possession charge with a sentence of time served.

See Donovan Resp. (Doc. 212) at 6 ¶ 3(c). “AUSA Betley rejected Bummer’s

counter-offer.” Id.

      Bummer “denies, in part, the statements made by Counsel Hoovestal and

Counsel Donovan.” Bummer Reply (Doc. 215) at 6. Bummer fails to identify

anything he disputes in the statements. Instead, he claims (for the first time) that

Hoovestal “attempted to force [him] into pleading guilty without any explanation

as to the charges or the elements necessary for a conviction.” Bummer Reply

(Doc. 215) at 2. Hoovestal’s lengthy advice letter to Bummer explained the

charges and the elements of Counts 1 and 2 as well as many other aspects of the

case. See Hoovestal Advice Letter (Doc. 96-1) at 2–21; see also Bummer Reply at
                                          19
2, 4 (citing the advice letter, Doc. 96-1)). Hoovestal’s letter did not explain the

charge or elements of Count 3, because it was written before the United States had

obtained the superseding indictment. Hoovestal’s letter warned Bummer, however,

that the United States would add a § 924(c) charge with a mandatory consecutive

five-year sentence if Bummer filed a suppression motion and/or rejected the plea

offer pending at the time. See Hoovestal Advice Letter (Doc. 96-1) at 16, 23–24.

At any rate, Bummer’s belated allegation about Hoovestal does not support an

inference that all three of his counsel failed to explain to him why they believed he

would be convicted.

      Bummer’s reply also reiterates some of the claims that he makes in his §

2255 motion and asserts that he would have pled guilty if all of his counsel had

“litigated the issues Petitioner Bummer directed them to do so.” Bummer Reply

(Doc. 215) at 6. He believes that had they done so, the issues “would have been

memorialized in the record for further proceeding as appeals under conditional plea

agreements.” Id.

      This position reveals several mistaken beliefs. First, neither the United

States nor the Court were bound to agree to a conditional plea agreement if

Bummer’s counsel had raised all the issues that Bummer wanted them to raise. See

Fed. R. Crim. P. 11(a)(2). Second, the United States did offer, in fact, a

conditional plea agreement at one point. Bummer rejected it. See Hoovestal Resp.

                                          20
(Doc. 213) at 5–6 ¶ 11; Prop. Plea Agreement (Doc. 213-4) at 3 ¶ 3 para. 2; Am.

U.S. Trial Br. (Doc. 146) at 3 (second offer). Third, refusal by counsel to pursue

meritless lines of inquiry did not compel Bummer to stand trial, because Bummer

still could have alleged ineffective assistance of counsel, just as he does now. See

also Sentencing Tr. (Doc. 203) at 12:16–23:4. Fourth, Hoovestal’s candor about

the strength of the prosecution’s case and Bummer’s ignorance of what would

make a good motion or defense did not violate his duty to his client. It was exactly

what the Sixth Amendment required—an honest and practical assessment of the

evidence and Bummer’s options.

      Finally, Bummer states that, “[i]n order to force Amato’s testimony to be on

the record, Petitioner had no other choice but to proceed unwillingly to trial in

order to bring Amato’s information to light.” Pet’r Reply (Doc. 215) at 3. This

statement is true. Standing trial represented Bummer’s only path to put Amato’s

testimony before the Court or a jury and obtain a decision whether Amato was

telling the truth. Bummer’s counsel told him repeatedly that a jury likely would

believe Amato because of all the evidence found in Bummer’s safe. They likely

were correct. Even so, “a defendant may steadfastly refuse to plead guilty in the

face of overwhelming evidence.” McCoy, 138 S. Ct. at 1508. The client’s

prerogative is to decide the overall objectives of the representation, including

“whether to plead guilty.” Id. Bummer may not have gotten the verdict that he

                                          21
wanted, but he got the trial that he wanted.

      None of Bummer’s counsel performed unreasonably by relaying all of the

government’s plea offers and strongly urging Bummer to accept them. Their

uniform and repeated advice to Bummer, and his uniform and repeated rejection of

it, amply demonstrates the lack of any realistic possibility Bummer might have

pled guilty. Bummer fails to meet either prong of the Strickland test. The Court

denies. Mot. § 2255 (Doc. 208) at 4–5; Mem. (Doc. 209).

      G. Witnesses and Evidence Presented at Trial

             1. Kruse and McDuffie

      Bummer contends that the United States and his counsel violated his rights

to confrontation and due process by failing to call Detective Kruse and Detective

McDuffie to testify at trial. See Mem. at 24–25, 26, 30, 31. The United States

listed Kruse and McDuffie as potential trial witnesses, see Pretrial Witness List

(Doc. 149), but did not call them, see Final Witness List (Doc. 158).

      The Constitution does not prevent the United States from making strategic

decisions about which witnesses to call. Bummer describes Kruse and McDuffie

as “key witnesses to the Government’s theory of the entire case.” Id. at 25. The

prosecution had to prove the allegations of the superseding indictment. In some

cases, how the investigation led to evidence supporting the allegations may be

critical to proving the allegations. In others, such as this case, why the

                                          22
investigation proceeded as it did holds only marginal interest. The key witnesses

were persons who testified that they saw and/or participated in Bummer’s or

Amato’s criminal activity, seized drugs and other evidence introduced at trial, and

verified that the drugs were methamphetamine. Those witnesses testified.

       As Bummer points out, his own counsel could have called Kruse and

McDuffie to testify. Testimony about how the officers obtained the search

warrants likely would have been cut short as peripheral to the issues at trial. See

Fed. R. Evid. 403; Final Pretrial Conf. Tr. (Doc. 202) at 14:16–15:5. Any relevant,

admissible testimony that these witnesses provided likely would have been both

cumulative and incriminating. See, e.g., Gerlaugh v. Stewart, 129 F.3d 1027, 1035

(9th Cir. 1997) (counsel need not develop evidence that is “a basket of cobras”).

Whether phrased as prosecutorial misconduct or ineffective assistance of counsel,

Bummer’s allegations do not support an inference that anyone violated his rights.

The Court denies this claim. See Mem. at 24–25, 26, 30, 31.

               2. Additional Helicopter Surveillance Footage

       Bummer claims the jury should have seen helicopter video footage showing

Amato stopping at a residence and a casino.7 Mem. at 26. Amato admitted in his

testimony that he stopped at another residence. See 2 Trial Tr. (Doc. 201) at 72:9–


       7
         Bummer also claims the prosecution did not disclose the full helicopter video. At the
suppression hearing, the prosecutor noted without dispute that the full video was available at the
U.S. Attorney’s Office. See 1 Suppression Hr’g Tr. (Doc. 85) at 60:12–25.
                                                23
72:17. Amato denied having stopped at a casino on April 11, 2015. See 2 Trial Tr.

(Doc. 201) at 72:18–72:25. No party presented evidence at the suppression hearing

or trial suggesting that Amato stopped at a casino. Counsel also pointed out to the

jury that the helicopter “didn’t follow [Amato’s] red pickup truck from wherever it

came to to end up here in the Helena area.” Id. at 23:15–24:12. The video footage

failed to provide a complete record of all Amato’s travels on April 11, 2015. The

jury remained free to infer that Amato obtained methamphetamine elsewhere—not

just at a casino or residence, but anywhere else he might have stopped that day

without being seen. Bummer cannot show he was prejudiced by the jury’s not

viewing the entire video. The Court denies this claim. Mem. at 26.

      H. Amato’s Veracity

      Bummer contends that Amato’s statements changed and that he did not tell

the truth. As Bummer points out, the Court did suggest that Amato might not be

credible, see, e.g., 2 Trial Tr. at 147:10–147:20 (discussing Bummer’s motion

under Federal Rule of Criminal Procedure 29). The jury decided the issue. And the

jury knew that Amato’s pretrial statements and his trial testimony differed. See,

e.g., 2 Trial Tr. (Doc. 201) at 67:11–68:11. For example, the jury heard him testify

that he paid $3,000 for 115 grams of meth. See id. at 46:10–46:22; Mem. at 29.

The jury heard Amato say that he paid $1,400 for 28 grams. See id. at 38:16–21.

And the jury heard Amato testify that he sold an ounce to someone else for $1,700.

                                        24
See id. at 45:6–45:11.

      The Court does not usurp juror’s credibility assessments. None of

Bummer’s allegations regarding Amato’s lack of credibility support relief under

Brady, Giglio, Strickland, or other authority. The Court denies all these claims.

See Mem. at 29, 32–34.

      I. Norcutt’s Veracity

      Bummer avers that the prosecution failed to disclose “Norcutt’s detention,

arrest, cooperation, fleeing from justice, and being a fugitive from justice from

June of 2015 (Norcutt’s wedding) to apprehension in 2016.” Mem. at 25. In fact,

these matters were addressed at length at trial. See, e.g., 1 Trial Tr. (Doc. 200) at

24:15–30:2, 70:22–72:23, 75:7–77:3, 82:1–94:24, 98:21–99:1, 102:22–103:11.

Jurors were very unlikely to believe Norcutt was a fine upstanding man who

voluntarily provided testimony free of self-interest. None of Bummer’s allegations

regarding Norcutt’s lack of credibility support relief. The Court denies all these

claims. See Mem. at 25–26, 29.

      J. Legal Validity of Verdicts

      Bummer challenges the legal bases of the jury’s verdicts on Counts 1 and 3.

Bummer claims that his counsel should have sought dismissal of Count 1 because

the evidence showed only a buyer-seller relationship rather than a conspiracy.

Counsel did seek dismissal under Federal Rule of Criminal Procedure 29. See 2

                                          25
Trial Tr. at 141:22–142:8. The Court denied the motion because reasonable jurors

could find the existence of a conspiracy beyond reasonable doubt. See id. at

145:20–146:3. For instance, Norcutt testified that he fronted methamphetamine to

Bummer. That testimony alone, if the jury believed it, supported the existence of a

conspiracy between Norcutt and Bummer. A person who obtains

methamphetamine on a front must sell most of it to others to pay the dealer for it.

See, e.g., 1 Trial Tr. (Doc. 200) at 48:11–49:11, 51:5–51:18, 54:21–55:18

(Norcutt); Jury Instr. No. 8 (Doc. 156 at 9). Bummer’s allegations meet neither

prong of the Strickland test. The Court denies this claim. Mem. at 28–29.

      As to Count 3, the government did not accuse Bummer of using or carrying

a firearm during and in relation to a drug trafficking crime. See Mem. at 24 (citing

Bailey v. United States, 516 U.S. 137 (1995); United States v. Benboe, 157 F.3d

1181 (9th Cir. 1998)). The government accused Bummer of possessing a firearm

in furtherance of a drug trafficking crime. See 18 U.S.C. § 924(c)(1)(A). The

terms of this charge came from the “Bailey fix” that Congress implemented in

1998. See, e.g., Abbott v. United States, 562 U.S. 8, 16–17 (2010); United States v.

O’Brien, 560 U.S. 218, 232–33 (2010). As compared to using or carrying a

firearm during and in relation to drug trafficking, the “possession in furtherance”

clause “clearly broadens the realm of possible conduct that qualifies for the five-

year mandatory minimum sentence.” United States v. Beaudion, 416 F.3d 965,

                                         26
969 n.4 (9th Cir. 2005). Counsel certainly would have been ineffective had they

advised Bummer as he now says they should have. His allegations meet neither

prong of the Strickland test. The Court denies this claim. See Mem. at 24, 26–27.

      K. Forfeiture

      Bummer claims that counsel should have contested forfeiture of the cash in

the safe by calling Bummer’s mother to authenticate and explain the origin of an

$8,000 inheritance check that she wrote to him in January. See Mem. at 35.

Forfeiture proceedings do not trigger the constitutional right to counsel. See

United States v. $292,888.04 in Currency, 54 F.3d 564, 569 (9th Cir. 1995).

“Since [Bummer] had no constitutional right to counsel” in connection with the

forfeiture, “he could not be deprived of the effective assistance of counsel.”

Wainwright v. Torna, 455 U.S. 586, 587–88 (1982) (per curiam). Bummer also

could not meet the Strickland standards based on counsel’s failure to call

Bummer’s mother at trial. Her testimony likely would have strengthened the

circumstantial connection between Bummer and the contents of the safe. The

Court denies this claim. See Mem. at 35.

      L. Appellate Counsel

      Bummer alleges that appellate counsel provided ineffective assistance

because he “did not have the intimate facts” and did not attend trial, did not

“communicate diligently” with Bummer while the appeal was pending, and did not

                                         27
raise all issues. See Mem. (Doc. 209) at 33–34; Bummer Aff. (Doc. 209-1) at 4 ¶¶

30–34. The Strickland standard applies. See Smith v. Robbins, 528 U.S. 259, 285

(2000). Bummer fails to identify a potentially meritorious issue that appellate

counsel failed to present. His allegations meet neither prong of the Strickland test.

The Court denies this claim.

                          IV. Certificate of Appealability

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the

district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)). Bummer’s claims meet the relatively low threshold required for a COA.




                                          28
      Accordingly, IT IS HEREBY ORDERED as follows:

      1. Bummer’s motion to vacate, set aside, or correct the sentence under 28

U.S.C. § 2255 (Docs. 208, 209, 215) is DENIED.

      2. A certificate of appealability is GRANTED.

      3. The Clerk of Court shall ensure that all pending motions in this case and

in CV 19-30-GF-BMM are terminated and shall close the civil file by entering

judgment in favor of the United States and against Bummer.

      4. The clerk will include Counsel Holden’s response (Doc. 214) with

Bummer’s service copy of this Order.

      DATED this 2nd day of January, 2020.




                                        29
